NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 2, 2012
                                    Decided May 4, 2012

                                           Before

                              KENNETH F. RIPPLE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11‐2428

SHERRON L. LEWIS, JR.,                              Appeal from the United States District 
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 10 C 6522
JOHN W. SUTHERS, Attorney General
of the State of Colorado, et al.,                   Amy J. St. Eve,
        Defendants‐Appellees.                       Judge.

                                          O R D E R
      Sherron Lewis appeals from the dismissal of his second lawsuit against the Attorney
General of Colorado and two lawyers in the Attorney General’s consumer‐protection unit.
Because we agree with the district court that dismissal of the first lawsuit on immunity
grounds has preclusive effect in this one, we affirm the court’s judgment. 

       Lewis’s claims in this lawsuit and the previous one (Lewis v. Suthers, No. 10 C 6101,
2010 WL 3842701 (N.D. Ill. Sept. 28, 2010)) stem from a civil action brought against him
under the Colorado Consumer Protection Act for misleading consumers and giving legal
advice on avoiding mortgage foreclosure without a license to practice law. See Colorado v.
Lewis, No. 2010cv3537 (Jefferson Cnty. Dist. Court Jan. 13, 2011). The state judgment
imposed a fine and permanently enjoined Lewis from participating in the mortgage‐relief
business. See id. 
No. 11‐2428                                                                             Page 2


        In his first federal lawsuit against these same defendants, Lewis claimed that, among
other wrongs, they deprived him of property without due process, interfered with his right
to contract, and silenced him in violation of the First Amendment. He alleged that he was
providing a legitimate service to struggling homeowners until the defendant‐prosecutors
targeted him because he is black and they are racist. In dismissing that suit at the screening
stage, see Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003), the district court explained
that Lewis’s official‐capacity claims were barred by sovereign immunity and that the claims
against the defendants individually were barred by absolute prosecutorial immunity. 

        Lewis could have appealed the dismissal of his first suit, but instead he filed another
complaint—the one at issue here—based on the same facts and including most of the same
claims. The district court concluded that its dismissal of Lewis’s earlier suit precludes his
current claims because the two suits involve the same parties and the same factual
allegations. 

        On appeal, Lewis argues that his claims are not precluded by the dismissal of the
earlier suit. Claim preclusion, which operates to conserve judicial resources and promote
finality, applies when a case involves the same parties and the same set of operative facts as
an earlier one that was decided on the merits. Matrix IV, Inc. v. Am. Natʹl First Bank & Trust
Co. of Chi., 649 F.3d 539, 547 (7th Cir. 2011). Even claims based on new legal theories are
precluded if those claims could have been included in the earlier litigation. Id.; Alvear‐Velez
v. Mukasey, 540 F.3d 672, 677 (7th Cir. 2008). Lewis contends that the dismissal of his first
lawsuit at screening deprived him of his “day in court” and thus cannot have been on the
merits. But district courts “have ample authority to dismiss frivolous or transparently
defective suits spontaneously, and thus save everyone time and legal expense.” Hoskins, 320
F.3d at 763. And the fact that a case was dismissed at screening need not prevent it from
having preclusive effect in a subsequent case. See Gleash v. Yuswak, 308 F.3d 758, 759–60 (7th
Cir. 2002). Although dismissal based on sovereign immunity is often understood as a
dismissal for want of subject‐matter jurisdiction, it nonetheless precludes relitigation of the
sovereign‐immunity question in federal court. Okoro v. Bohman, 164 F.3d 1059, 1063 (7th Cir.
1999); Ricketts v. Midwest Natʹl Bank, 874 F.2d 1177, 1182 n.4 (7th Cir. 1989). And dismissal
based on prosecutorial or judicial immunity, which is a decision on the merits, see FED. R.
CIV. P. 41(b); Mendenhall v. Goldsmith, 59 F.3d 685, 687, 689 (7th Cir. 1995), also has
preclusive effect, see Sarelas v. Sheehan, 353 F.2d 5, 5–6 (7th Cir. 1965). The district court
properly applied preclusion in this case.

       We do not reach Lewis’s arguments that his first federal suit should not have been
dismissed on immunity grounds. The time for him to present those arguments was on
appeal from the dismissal of that suit.
                                                                              AFFIRMED.